--------------------------------------------------------------------------------

Exhibit 10.42

Addendum IX
to
Sprint PCS Management Agreement

 
Dated as of April 14, 2009
 
 
Manager:               SHENANDOAH PERSONAL COMMUNICATIONS COMPANY


 
Service Area BTAs:
Altoona, PA #12

Hagerstown, MD-Chambersburg, PA-Martinsburg, WV #179
Harrisburg, PA #181
Harrisonburg, VA #183
Washington, DC (Jefferson County, WV only) #471
Winchester, VA #479
York-Hanover, PA #483
 
This Addendum IX (this "Addendum") contains amendments to the Sprint PCS
Management Agreement, dated November 5, 1999, between Sprint Spectrum L.P.,
WirelessCo, L.P., APC PCS, LLC, PhillieCo, L.P., Sprint Communications Company
L.P. and Shenandoah Personal Communications Company (the "Management Agreement.)
The Management Agreement was amended by:
 
(1) 
Addendum I dated as of November 5,1999,

 
(2) 
Addendum II dated as of August 31, 2000,

 
(3) 
Addendum III dated as of September 26, 2001,

 
(4) 
Addendum IV dated as of May 22, 2003,

 
(5) 
Addendum V dated as of January 30, 2004,

 
(6) 
Addendum VI dated as of May 24, 2004,

 
(7) 
Addendum VII dated as of March 13, 2007, and

 
(8) 
Addendum VIII dated as of September 28, 2007.

 
The terms and provisions of this Addendum control over any conflicting terms and
provisions contained in the Management Agreement, the Services Agreement, the
Trademark License Agreements or the Schedule of Definitions. The Management
Agreement, the Services Agreement, the Trademark License Agreements, the
Schedule of Definitions and all prior addenda continue in full force and effect,
except for the express modifications made in this Addendum. This Addendum does
not change the effective date of any prior amendment made to the Management
Agreement, the Services Agreement, the Trademark License Agreements or the
Schedule of Definitions through previously executed addenda.

 
1

--------------------------------------------------------------------------------

 
 
Capitalized terms used and not otherwise defined in this Addendum have the
meaning ascribed to them in the Schedule of Definitions or in prior addenda.
Section and Exhibit references are to sections and Exhibits of the Management
Agreement unless otherwise noted.
 
This Addendum is effective on January 1, 2009 (the "Effective Date").
 
On the Effective Date, the Management Agreement, the Schedule of Definitions and
the Services Agreement are amended as follows:
 
1.             Sprint PCS has built a cell site in the Service Area near
Shepherdstown, West Virginia. Sprint PCS and Manager want to delete the area
around that cell site from the Service Area. As of the Effective Date, the
narrative description and the coverage maps attached to this Addendum as Exhibit
2.1 supersede the narrative description and coverage maps of Exhibit 2.1
attached to Addendum III of the Management Agreement and supplemented on July
17th, 2002 by a supplemental Build-out Plan Description and a new Build-out Plan
Map. The table portion of Exhibit 2.1 attached to Addendum III of the Management
Agreement is not being updated.
 
2.             The following paragraphs are added as the second and third
paragraphs of Section 3.1 of the Management Agreement:
 
EVDO Products and Services and Q-Chat Products and Services have not been
designated as a Sprint PCS Products and Services since Sprint PCS has not at
this time required that Manager and the Other Managers provide such services.
Sprint PCS reserves the right to designate EVDO Products and Services and Q-Chat
Products and Services as Sprint PCS Products and Services. Manager may elect to
provide EVDO Products and Services in portions of the Service Area and, after
Sprint PCS launches Q-Chat Products and Services, Manager may also elect to
provide Q-Chat Products and Services in portions of the Service Area on the
terms contained in this and the next two paragraphs.
 
Attached is Schedule 3.1, Optional Table A, which describes certain EVDO
Products and Services and Schedule 3.1 Optional Table B, which describes certain
Q-Chat Products and Services. If Manager elects to provide EVDO Products and
Service in a portion of the Service Area, Manager must provide all the products
and services listed in Optional Table A of Schedule 3.1 in that portion of the
Service Area. If Manager elects to provide Q Chat Products and Services in any
portion of the Service Area, Manager must also provide EVDO Products and Service
in such portion of the Service Area and must provide all the products and
services listed on both Optional Tables A and B of Schedule Exhibit 3.1. Any
products and services listed in Optional Tables A or B of Schedule 3.1 that
Manager is obligated to provide will be treated as if they were Sprint PCS
Products and Services so long as Manager is obligated to provide such products
and services. Sprint PCS may revise Optional Tables A and B of Schedule 3.1 in
the same manner as the Sprint PCS Products and Services listed on Exhibit 3.1
may be revised. Manager's sale of EVDO Products and Services and Q-Chat Products
and Services must comply with any Program Requirements that Sprint PCS may adopt
relating to such products and services and Manager must offer and support all
Sprint PCS pricing plans adopted by Sprint PCS for such services, as provided in
Section 4.4 of this Management Agreement.

 
2

--------------------------------------------------------------------------------

 
 
Manager may not utilize any confidential iDEN subscriber information of Sprint
PCS in connection with the sale of Q-Chat Products and Services and may not
engage in any direct marketing campaigns that are designed specifically to
induce those customers that purchased iDEN Products and Services from Related
Parties of Sprint PCS to switch to Q-Chat Products and Services. Sprint PCS may
elect to brand and market the Q-Chat Products and Service as Nextel Direct
Connect or under any other brand selected by Sprint PCS, and Manager shall have
the right to use the Nextel Direct Connect brand or such other brand as Sprint
PCS selects in connection with such service. If Manager elects to sell Q-Chat
Products and Services, the Trademark License Agreements will be amended to
permit Manager to use the applicable Licensed Marks.
 
Section 2.3(d)(i) of the Management Agreement is deleted in its entirety and
replaced with the following:
 
(i) Sprint PCS may cause Sprint PCS Products and Services to be sold in the
Service Area through the Sprint PCS National Accounts Program Requirement and
the Sprint PCS National or Regional Distribution Program Requirements and may
allow its distributors of iDEN Products and iDEN Services in the Service Area to
sell Sprint PCS Products and Services and, if applicable, EVDO Products and
Services and Q-Chat Products and Services to customers that previously purchased
iDEN Products and/or iDEN Services.
 
3.             Section 10.2.7 of the Management Agreement is deleted in its
entirety and replaced with the following:
 
Manager will pay the PowerSource Fee for each PowerSource Phone that is
activated during any month in a CSA assigned to the Service Area, regardless of
when the PowerSource Phone is subsequently deactivated (including, specifically,
but not limited to any deactivation arising from an early termination or return
of a phone by a customer or fraudulent sales of PowerSource Phones); provided
that Manager will not pay the Power Source Fee for a PowerSource Phone that is
activated as a replacement for a PowerSource Phone that is damaged or
defective.   The PowerSource Fee will not be reduced by any Allocated Write Off.
Sprint PCS may credit the amounts due to Manager under this Section 10 for any
month by the amount of the PowerSource Fee due to Sprint PCS or a Related Party
for that month.
 
4.             Section 3.2.2(a) of the Services Agreement is deleted in its
entirety and replaced with the following:
 
(a)           At any time prior to June 30, 2010, if any party believes in good
faith that the Net Service Fee necessary to (i) permit Sprint PCS to recover its
reasonable costs for providing the Services to Manager and, if applicable, the
Other Managers; (ii) reflect changes in wholesale usage, roaming patterns and
travel patterns in accordance with Section 3.2.2(m); (iii) permit Shentel to
recover its reasonable costs of providing tier 1 and tier 2 customer care for
IDEN Products and Services pursuant to the Distribution Agreement and (iv)
permit Sprint PCS to recover the costs of commissions and subsidies paid to
distributors of iDEN Products and Services located in the Service Area that sell
Sprint PCS Products and Services, and, if applicable, EVDO Products and Services
and Q-Chat Products and Services to customers assigned to Manager's CSA (an
"Appropriate Net Service Fee") is more than two (2) full percentage points
higher or lower than the Net Service Fee then in effect, then such party may
initiate a review of the Net Service Fee by delivering written notice (a "Review
Notice" and the date upon which such Review Notice is delivered, the "Review
Notice Date") to the other party, including its proposed Appropriate Net Service
Fee. With respect to any Review Notice delivered by Sprint PCS, Sprint PCS shall
include with such delivery copies of excerpts of such books, records and
supporting documentation as may be reasonably necessary or appropriate for
Manager to verify such calculation of the Appropriate Net Service Fee. For
purposes of illustration, in order to initiate a Review Notice during 2007,
Sprint PCS must believe in good faith that the Appropriate Net Service Fee is
greater than 10.8%, and in order to initiate a Review Notice during 2007,
Manager must believe in good faith that the Appropriate Net Service Fee is less
than 6.8%.

 
3

--------------------------------------------------------------------------------

 
 
5.             The Schedule of Definitions is revised to include the following:
 
"EVDO Products and Services" means all types of categories of wireless products
and services that are enabled by installation of software release EVDO Rev A
Release 4 that are designated for sale by Sprint PCS, excluding, however, Q-Chat
Products and Services.
 
"Q-Chat Products and Services" means all types of categories of wireless
products and services that are enabled by installation of software release EVDO
Rev A Release 5 that are designated for sale by Sprint PCS.
 
6.             Manager and Sprint PCS' Representations. Manager and Sprint PCS
each represents and warrants that its respective execution, delivery and
performance of its obligations described in this Addendum have been duly
authorized by proper action of its governing body and do not and will not
violate any material agreements to which it is a party. Each of Manager and
Sprint PCS also represents and warrants that there are no legal or other claims,
actions, counterclaims, proceedings or suits, at law or in arbitration or
equity, pending or, to its knowledge, threatened against it, its Related
Parties, officers or directors that question or may affect the validity of this
Addendum, the execution and performance of the transactions contemplated by this
Addendum or that party's right or obligation to consummate the transactions
contemplated by this Addendum.
 
7.             Counterparts. This Addendum may be executed in one or more
counterparts, including facsimile counterparts, and each executed counterpart
will have the same force and effect as an original instrument as if the parties
to the aggregate counterparts had signed the same instrument.

 
4

--------------------------------------------------------------------------------

 
 
The parties have caused this Addendum IX to be executed as of the date first
above written.





 
SPRINT SPECTRUM L.P.
               
By:
     /s/ Rob Bryant    
Name:
   Rob Bryant    
Title:
   VP-Operations              
WIRELESSCO, L.P.
                 
By:
     /s/ Rob Bryant    
Name:
   Rob Bryant    
Title:
   VP-Operations                
APC PCS, LLC
             
By:
     /s/ Rob Bryant    
Name:
   Rob Bryant    
Title:
   VP-Operations              
PHILLIECO, L.P.
                 
By:
     /s/ Rob Bryant    
Name:
   Rob Bryant    
Title:
   VP-Operations              
SPRINT COMMUNICATIONS COMPANY L.P.
                 
By:
     /s/ Rob Bryant    
Name:
   Rob Bryant    
Title:
   VP-Operations

 
 

 
SHENANDOAH PERSONAL COMMUNICATIONS COMPANY
                 
By:
     ILLEGIBLE    
Name:
     
Title:
 

 
 
5

--------------------------------------------------------------------------------